Illinois Official Reports

                                          Appellate Court




                       Harden v. City of Chicago, 2013 IL App (1st) 120846




Appellate Court              YVONNE HARDEN, Plaintiff-Appellant, v. THE CITY OF
Caption                      CHICAGO, a Municipal Corporation, Defendant-Appellee.


District & No.               First District, Fifth Division
                             Docket No. 1-12-0846


Filed                        November 22, 2013



Held                         In an action for the broken leg plaintiff suffered when she tripped and
(Note: This syllabus         fell on a hole in a metal plate that was in the street she was crossing,
constitutes no part of the   summary judgment was properly entered for defendant city on the
opinion of the court but     ground that the path chosen by plaintiff was outside the marked
has been prepared by the     crosswalk and she was not an intended and permitted user of the spot
Reporter of Decisions        where she fell, notwithstanding her contention that the crosswalk lines
for the convenience of       were covered by snow at the time of her injury, since the metal plate
the reader.)                 was clearly not within the marked crosswalk, the facts did not present
                             an issue of an unmarked crosswalk, and the fact that crossing outside
                             the crosswalk was foreseeable did not change the intended use.



Decision Under               Appeal from the Circuit Court of Cook County, No. 08-L-14214; the
Review                       Hon. William Gomolinski, Judge, presiding.




Judgment                     Affirmed.
     Counsel on                Peter F. Higgins, of Lipkin & Higgins, of Chicago, and Lynn D.
     Appeal                    Dowd, of Law Offices of Lynn D. Dowd, of Naperville, for appellant.

                               Stephen R. Patton, Corporation Counsel, of Chicago (Benna Ruth
                               Solomon, Myriam Zreczny Kasper, and Julian N. Henriques, Jr.,
                               Assistant Corporation Counsel, of counsel), for appellee.




     Panel                     JUSTICE McBRIDE delivered the judgment of the court, with
                               opinion.
                               Justices Palmer and Taylor concurred in the judgment and opinion.




                                                   OPINION


¶1         Plaintiff Yvonne Harden appeals the trial court’s grant of summary judgment in favor of
       the defendant the City of Chicago (City) on her personal injury action which alleged that the
       City was negligent when she slipped and broke her leg on a large metal plate while crossing a
       street in Chicago. On appeal, she argues that she was an intended and permitted user of the
       street when she crossed near the crosswalk, which was obscured by falling snow and heavy
       pedestrian traffic, and as a result, the City was liable for her injuries.
¶2         In December 2008, plaintiff filed her initial complaint against the City. Plaintiff filed an
       amended complaint in October 2010. She raised the same claims against the City and also
       named three new defendants, MCI Metro Access Transmission Services (MCI), LLC, Level 3
       Communications, LLC (Level 3), and John Burns Construction Company (John Burns). 1
¶3         Following discovery, including depositions, interrogatories and other filings, the facts of
       the case are as follows. At approximately 8 a.m. on December 1, 2008, plaintiff exited a
       Chicago Transit Authority (CTA) bus at the northeast corner of Adams Street and upper
       Wacker Drive. Plaintiff worked at 200 South Wacker, located on the southwest corner of the
       intersection. She intended to cross south on Adams and then west on Wacker.
¶4         Plaintiff testified at her deposition that there was a “dusting” of snow on the ground and it
       just started to snow heavily. Plaintiff stated that there was no ice on the ground and the amount
       of snow was less than half an inch. When asked if she could not designate the marked

             1
            The trial court granted summary judgment motions for MCI, Level 3 and John Burns. Plaintiff did
       not appeal those orders and these defendants are not a party to this appeal.
                                                    -2-
     crosswalk, plaintiff could not recall “if every area of everything [the marked crosswalk] was
     covered. But it was a dusting covering the street and the sidewalk of snow.” Plaintiff also said
     that there was heavy pedestrian traffic. Plaintiff testified that she was wearing black leather
     boots with rubber soles that had grips for snow. The boots had an inch to an inch and a half
     heel, but the heel was wide and was not a pump heel. Plaintiff denied that she had any problem
     with vision despite the snow.
¶5       Plaintiff testified at her deposition that there was a metal plate on the street at that
     intersection. The plate had been there for at least a year. The plate was approximately four feet
     wide, six feet long and two inches thick. The plate had two holes, each approximately four
     inches in diameter, located in the center. Plaintiff said that the plate was right next to the curb at
     the northeast corner of the intersection. She described the crosswalk as having three lines with
     one line as the stop line. She stated that the metal plate “actually covers the one of the two
     lines, not the stop line. *** [T]he metal plate is between the stop line and the two crosswalk
     lines.”
¶6       Plaintiff stepped off the curb to cross Adams with the flow of pedestrian traffic when the
     pedestrian light was in her favor to cross. Plaintiff stated that she was in the middle of the
     pedestrian traffic with people on all sides of her. She started to cross the street based on her
     prior experience at that intersection. Plaintiff admitted that she would have been crossing
     “between the stop line and *** the furthest east marked white line of the crosswalk.” She
     stepped down with her left foot from the curb and then her right foot. Her right foot started to
     slip and it “got caught” in a hole of the metal plate. She stated that she could not “honestly tell
     *** which hole it was,” but she believed “it was the hole to the left,” which was further east.
     Plaintiff heard a crack and felt extreme pain. She felt too much pain to lift her foot so she laid
     on the ground and moved herself out of the street.
¶7       Plaintiff had been crossing the street with a colleague, Deron White. White called an
     ambulance after her fall. Plaintiff was taken to Northwestern Hospital and treated for a broken
     tibia, fibula, and ankle.
¶8       In her first amended complaint, plaintiff alleged that the City “had a duty to exercise
     ordinary care to maintain the streets under its ownership, management, maintenance, and/or
     control in a reasonably safe condition.” The City should have known that the location where
     plaintiff stepped on Adams Street “was in a defective or dangerous condition because of the
     steel plate, which condition posed an unreasonable risk of injury to persons lawfully walking
     across Adams Street,” including plaintiff. As a proximate cause of one or more negligent acts
     and/or omissions by the City, plaintiff sustained injuries of a personal and pecuniary nature.
¶9       In January 2012, the City filed a motion for summary judgment. In its motion, the City
     argued that it did not owe plaintiff a duty of care because she was not an intended and
     permitted user of the street when she crossed Adams Street outside of the marked crosswalk
     lines pursuant to section 3-102 of the Local Governmental and Governmental Employees Tort
     Immunity Act (Tort Immunity Act) (745 ILCS 10/3-102 (West 2008)). The City based this
     argument on the location of the metal plate outside of the marked crosswalk lines, which was
     identified by plaintiff at her deposition.

                                                   -3-
¶ 10        In response, plaintiff asserted that she was unable to see the marked crosswalk lines
       because of the snow and the high volume of pedestrian traffic. She contended that the case
       should be considered an unmarked crosswalk case and she was within the statutory definition
       of a crosswalk, and even if she was outside the crosswalk, she was an intended user of the street
       where she crossed. She attached her own affidavit and an affidavit from White to her response.
       In her affidavit, plaintiff stated that she could not see the crosswalk lines because of snow and
       pedestrians. She said she knew she stepped into the street where the crosswalk lines were
       located based on her familiarity with that corner.
¶ 11        White stated in his affidavit that he was behind plaintiff as they started to cross the
       intersection. He described the conditions of the intersection as “it was snowing heavily and the
       sidewalks, streets and crosswalks were covered with snow. We were also surrounded by other
       pedestrians in front, behind and on each side of us.” He said that he could not see the lines of
       the crosswalk, but he knew he was in the area of the crosswalk because he was “between the
       end of the curb for Wacker to the west, and the building line for the building on the northeast
       corner of Adams and Wacker to the east.” He was familiar with where the crosswalk was
       located because he had traveled this way many times. He observed plaintiff take one or two
       steps, make a painful cry, stop suddenly and go down. He “did not look to see exactly where
       she fell, whether she was in between the lines of the crosswalk or not. To the best of [his]
       recollection, and based upon [his] prior experience at this intersection, [plaintiff] stepped off
       the curb in the area where the crosswalk lines would be if they were visible.”
¶ 12        In February 2012, the trial court granted the City’s summary judgment motion in a written
       order. The court found that the intersection contained a marked crosswalk and plaintiff
       “crossed somewhere before the stop line where the crosswalk lines are.” Plaintiff crossed on
       the metal plate. Plaintiff testified that a photograph exhibit accurately showed the condition
       and location of the metal plate, but the exhibit “clearly shows that the metal plate which
       plaintiff alleges caused her fall was not within the marked crosswalk.” Further, the court noted
       that plaintiff’s response and affidavits did “little to contradict plaintiff’s prior clear and
       unequivocal admissions and testimony especially with respect to Harden’s clear identification
       of the location of the plate” in her deposition. The court concluded that “plaintiff’s chosen path
       to cross the street in question was not in the City’s intended and permitted use of the street”
       under section 3-102.
¶ 13        This appeal followed.
¶ 14        On appeal, plaintiff argues that the trial court erred in granting the City’s motion for
       summary judgment because a crosswalk should not be limited to marked lines when those lines
       were impossible to see at the time of injury. In the alternative, plaintiff asserts that a question
       of material fact exists regarding the location of her fall.
¶ 15        Summary judgment is appropriate where the pleadings, depositions, and admissions on
       file, together with any affidavits and exhibits, when viewed in the light most favorable to the
       nonmoving party, indicate that there is no genuine issue of material fact and the moving party
       is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2010). We review cases
       involving summary judgment de novo. Ragan v. Columbia Mutual Insurance Co., 183 Ill. 2d
342, 349 (1998).
                                                      -4-
¶ 16        “In order to recover in an action for negligence, a plaintiff must establish the existence of a
       duty owed by the defendant to the plaintiff, a breach of that duty, and an injury to the plaintiff
       proximately caused by the breach.” Sameer v. Butt, 343 Ill. App. 3d 78, 85 (2003). “The
       question of the existence of a duty is a question of law, and in determining whether a duty
       exists, the trial court considers whether a relationship existed between the parties that imposed
       a legal obligation upon one party for the benefit of the other party.” Sameer, 343 Ill. App. 3d at
       85. “In considering whether a duty exists in a particular case, a court must weigh the
       foreseeability that defendant’s conduct will result in injury to another and the likelihood of an
       injury occurring, against the burden to defendant of imposing a duty, and the consequences of
       imposing this burden.” Ziemba v. Mierzwa, 142 Ill. 2d 42, 47 (1991).
¶ 17        The City argued in its summary judgment motion that its duty is limited by section 3-102.
       According to the City, it owed no duty to plaintiff because she was not an intended and
       permitted user of the street because she was outside of the marked crosswalk when her fall
       occurred. Plaintiff contends on appeal that the definition of a crosswalk is not as narrow as the
       City’s interpretation, especially when the marked lines are invisible. She asserts that the
       plaintiff was within the statutorily defined crosswalk at the time of her fall and was an intended
       and permitted user of the street.
¶ 18        Section 3-102(a) of the Tort Immunity Act provides:
                “Except as otherwise provided in this Article, a local public entity has the duty to
                exercise ordinary care to maintain its property in a reasonably safe condition for the use
                in the exercise of ordinary care of people whom the entity intended and permitted to use
                the property in a manner in which and at such times as it was reasonably foreseeable
                that it would be used, and shall not be liable for injury unless it is proven that it has
                actual or constructive notice of the existence of such a condition that is not reasonably
                safe in reasonably adequate time prior to an injury to have taken measures to remedy or
                protect against such condition.” 745 ILCS 10/3-102(a) (West 2008).
¶ 19        Under section 3-102(a), a municipality owes a duty of care to intended and permitted users
       of municipal property. 745 ILCS 10/3-102(a) (West 2008). “ ‘[A]n intended user of property
       is, by definition, also a permitted user; a permitted user of property, however, is not necessarily
       an intended user.’ ” Gutstein v. City of Evanston, 402 Ill. App. 3d 610, 616-17 (2010) (quoting
       Boub v. Township of Wayne, 183 Ill. 2d 520, 524 (1998)). “[T]he duty of a municipality
       depends on whether the use of the property was a permitted and intended use” and “[w]hether
       a particular use of property was permitted and intended is determined by looking to the nature
       of the property itself.” Vaughn v. City of West Frankfort, 166 Ill. 2d 155, 162-63 (1995). “[A]s
       the statute makes clear, it is the intent of the local public entity that is controlling, for the duty
       expressed by section 3-102(a) is limited to those ‘whom the [local public] entity intended and
       permitted to use the property.’ ” Boub, 183 Ill. 2d at 525 (quoting 745 ILCS 10/3-102(a) (West
       1996)). The relevant factors to consider regarding the imposition of a duty are: “(1)
       foreseeability that the defendant’s conduct will result in injury to another; (2) likelihood of
       injury; (3) the magnitude of guarding against it; and (4) the consequences of placing that
       burden upon the defendant.” Curatola v. Village of Niles, 154 Ill. 2d 201, 214 (1993).

                                                     -5-
       “Because the [Tort Immunity] Act is in derogation of the common law, it must be strictly
       construed against the local public entity.” Curatola, 154 Ill. 2d at 208.
¶ 20       “The general rule that has evolved in Illinois with regard to the duty of a municipality to
       maintain its streets in a reasonably safe condition is that, since pedestrians are not intended
       users of streets, a municipality does not owe a duty of reasonable care to pedestrians who
       attempt to cross a street outside the crosswalks.” Vaughn, 166 Ill. 2d at 158. Illinois courts have
       carved a limited exception for pedestrians entering and exiting a lawfully parked vehicle as
       intended and permitted users of the street immediately surrounding the vehicle. See Curatola,
154 Ill. 2d at 210-11. In contrast, a municipality had no duty for a pedestrian who crossed the
       roadway outside a crosswalk to reach a lawfully parked vehicle. Wojdyla v. City of Park Ridge,
       148 Ill. 2d 417, 426 (1992). Also, no duty exists for a municipality when a pedestrian exits a
       city bus into the street. See Vance v. City of Chicago, 199 Ill. App. 3d 652 (1990); Wolowinski
       v. City of Chicago, 238 Ill. App. 3d 639 (1992). As the supreme court observed in Wojdyla:
                    “To determine the intended use of the property involved here, we need look no
                further than the property itself. The roads are paved, marked and regulated by traffic
                signs and signals for the benefit of automobiles. Parking lanes are set out according to
                painted blocks on the pavement, signs or meters on the sidewalk or parkway, or painted
                markings on the curb. Pedestrian walkways are designated by painted crosswalks by
                design, and by intersections by custom. These are the indications of intended use. That
                pedestrians may be permitted to cross the street mid-block does not mean they should
                have unfettered access to cross the street at whatever time and under whatever
                circumstances they should so choose. Marked or unmarked crosswalks are intended for
                the protection of pedestrians crossing streets, and municipalities are charged with
                liability for those areas.” Wojdyla, 148 Ill. 2d at 426.
¶ 21       Here, plaintiff was injured while crossing Adams Street when her right foot was caught in a
       hole located on a metal plate. Plaintiff identified a photograph exhibit of the subject metal plate
       at her deposition. She stated that the plate was in the same location, but the photograph did not
       reflect the weather and pedestrian traffic at the time of her injury. Plaintiff described the metal
       plate as 6 feet long, 4 feet wide and 2 inches thick. In the photograph, the metal plate is located
       in the street and flush with the curb lengthwise, its western edge is adjacent to the outer
       marking of the crosswalk and its eastern edge is beyond the vehicle stop line. According to the
       photograph, no part of the metal plate is located in the marked crosswalk. There are two holes
       located in the center of the metal plate. Plaintiff testified that she believed her right foot was
       caught in the hole on the left, which is farther east. Using plaintiff’s measurements, the hole
       would be approximately three feet from either edge of the metal plate, placing plaintiff
       approximately three feet outside of the marked crosswalk. Plaintiff admitted at her deposition
       that she crossed the street between the stop line and the furthest east marked line of the
       crosswalk.
¶ 22       However, plaintiff argues that the City had a duty because she was within an informal
       crosswalk at the time of her injury since the white lines were not visible due to snow. Plaintiff
       reasons that if crosswalk lines cannot be seen, the proper inquiry should be whether the

                                                    -6-
       pedestrian was attempting to cross the intersection safely in an area between sidewalk lines and
       governed by traffic signals.
¶ 23        Section 1-113 of the Illinois Vehicle Code defines “crosswalk” as follows:
                “(a) That part of a roadway at an intersection included within the connections of the
                lateral lines of the sidewalks on opposite sides of the highway measured from the curbs
                or, in the absence of curbs, from the edges of the traversable roadway, and in the
                absence of a sidewalk on one side of the highway, that part of the highway included
                within the extension of the lateral line of the existing sidewalk to the side of the
                highway without the sidewalk, with such extension forming a right angle to the
                centerline of the highway;
                    (b) Any portion of a roadway at an intersection or elsewhere distinctly indicated for
                pedestrian crossing by lines or other markings on the surface placed in accordance with
                the provisions in the Manual adopted by the Department of Transportation as
                authorized in Section 11-301.” 625 ILCS 5/1-113 (West 2008).
¶ 24        The Illinois Vehicle Code also defines “sidewalk” as “[t]hat portion of a street between the
       curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use of
       pedestrians.” 625 ILCS 5/1-188 (West 2008).
¶ 25        Plaintiff contends that a crosswalk exists under either subsection and she was in a de facto
       crosswalk by following the lateral lines of the sidewalk based on subsection (a). She relies on
       Kavales v. City of Berwyn, 305 Ill. App. 3d 536 (1999), to support her argument.
¶ 26        In Kavales, the plaintiff’s decedent was walking on the sidewalk and entered an alley
       where it intersected with the sidewalk. The decedent crossed the alley within the lateral lines of
       the sidewalk. While crossing the alley, the decedent stepped into “a depressed, uneven, and
       cracked portion of the pavement” and sustained serious injuries. Kavales, 305 Ill. App. 3d at
       539. The trial court granted the City of Berwyn’s motion for summary judgment, finding that
       no duty was owed to the decedent.
¶ 27        On appeal, the reviewing court considered whether the decedent was an intended and
       permitted user of the public alley where it intersected with the public sidewalk. Kavales, 305
Ill. App. 3d at 540. Generally, “ ‘an alley is a roadway designed for vehicular traffic, and the
       duty imposed upon a municipality under section 3-102(a) is the same as that imposed for a
       street.’ ” Kavales, 305 Ill. App. 3d at 540 (quoting Khalil v. City of Chicago, 283 Ill. App. 3d
161, 163-64 (1996)). However, the Kavales court found this to be distinguishable because it
       was undisputed in Khalil that the plaintiff’s decedent was walking down the middle of the
       alley. Kavales, 305 Ill. App. 3d at 540-41 (citing Khalil, 283 Ill. App. 3d at 162).
¶ 28        The court considered section 1-113’s definition and concluded that “a piece of property
       may constitute a ‘crosswalk’ if it meets the requirements of either, not both, section (a) or
       section (b).” Kavales, 305 Ill. App. 3d at 542. However, another section of the Illinois Vehicle
       Code specifically excluded the junction of an alley with a street as an intersection and, thus, the
       plaintiff’s decedent was not within a statutory crosswalk. Kavales, 305 Ill. App. 3d at 542-43
       (citing 625 ILCS 5/1-132 (West 1994)). The reviewing court looked to the intended use of the
       property and after reviewing another provision of the Illinois Vehicle Code, the court

                                                    -7-
       concluded that the plaintiff’s decedent was in a sidewalk area intended for pedestrians and was
       an intended and permitted user. Kavales, 305 Ill. App. 3d at 544 (citing 625 ILCS 5/11-1205
       (West 1994)). The court reversed the grant of summary judgment in favor of the City of
       Berwyn. Kavales, 305 Ill. App. 3d at 550.
¶ 29       This case is distinguishable from Kavales. Contrary to plaintiff’s assertion, the reviewing
       court did not reverse the grant of summary judgment because the decedent was in an unmarked
       crosswalk. There, the plaintiff’s decedent was within the lateral lines of the sidewalk and was
       an intended user of the alley at that junction. Here, plaintiff was not an intended user of the
       street outside of a marked crosswalk.
¶ 30       The record does not support plaintiff’s argument that the facts present an issue of an
       unmarked crosswalk. It is undisputed that there is a marked crosswalk at the intersection.
       Plaintiff asserts on appeal that the crosswalk lines were “invisible” because of snow. However,
       her deposition testimony described the snow as a “dusting” with less than half an inch
       accumulation and her vision was not affected. Plaintiff also points out that she attempted to
       cross the street within the heavy flow of pedestrian traffic. However, it is the intent of the
       municipality and the intended use of the property that are at issue. Here, the City did not intend
       for pedestrians to cross outside of a marked crosswalk and the street, even that portion close to
       the crosswalk, was not intended for pedestrians. While it may be foreseeable that pedestrians
       would cross the street outside of the crosswalk, the supreme court has made it clear that
       foreseeability does not change the intended use.
               “Foreseeability alone, however, is not the standard for determining whether a duty of
               care exists here. Section 3-102(a) of the Tort Immunity Act does not base duty solely
               on foreseeable users, but upon intended and permitted foreseeable users.” Wojdyla, 148
Ill. 2d at 428.
       See also Vaughn, 166 Ill. 2d at 161 (recognizing that a pedestrian who crosses the street
       midblock, outside of a crosswalk, is not an intended user).
¶ 31       At oral argument, plaintiff relied primarily on the supreme court decisions, Marshall v.
       City of Centralia, 143 Ill. 2d 1 (1991), and Curatola, to support her position that it was
       reasonably foreseeable that pedestrians would walk outside of the marked crosswalk when
       snow rendered the crosswalk lines invisible. However, both of these cases are distinguishable
       from the issues on appeal.
¶ 32       In Marshall, the plaintiff was injured when he stepped into an open sewer manhole in a
       parkway. The plaintiff had been walking on the sidewalk when he observed that the sidewalk
       was covered with mud and no clean path existed. He then stepped into the parkway and was
       injured. Marshall, 143 Ill. 2d at 4. The trial court granted summary judgment in favor of the
       defendant, finding no duty, but the appellate court reversed, holding that the city had a duty to
       cover open manholes. Marshall, 143 Ill. 2d at 5. The supreme court found that the plaintiff was
       an intended and permitted user of the parkway, noting that “parkways have historically been
       used by pedestrians in a number of limited instances: i.e., to enter a car that is parked at the
       curb; to retrieve mail from a mailbox; to reach a neighbor’s house across the street; to board a
       bus; to stand on so that others can pass you on the sidewalk; to cut the lawn; to trim the shrubs;
       and to rake the leaves.” Marshall, 143 Ill. 2d at 10. The Marshall court specifically declined to
                                                    -8-
       analogize the case at bar with cases involving jaywalkers. Marshall, 143 Ill. 2d at 7. The
       supreme court further noted that the duty of care with regard to parkways was less than with
       sidewalks.
                “Pedestrians who leave the sidewalk cannot assume that parkways are free of defects or
                undulations as they otherwise could when traveling on the sidewalk. Sidewalks are
                generally made of cement, while parkways are composed of sod and earth and are
                therefore more susceptible to weather damage caused by rain and snow. [Citation.]
                Municipalities cannot be held liable for parkway conditions which are customary, even
                though such conditions may be slightly dangerous. [Citation.] ‘However a city has no
                right to maintain anything in the nature of a pitfall, trap, snare or other like obstruction
                whereby the traveler, in yielding to the impulse of the average person to cut across a
                corner in a hurry, may be injured ***.’ ” Marshall, 143 Ill. 2d at 10-11 (quoting Castro
                v. Sutter Creek Union High School District, 77 P.2d 509, 514 (Cal. Dist. Ct. App.
                1938)).
¶ 33        In Curatola, the plaintiff was injured when he stepped from the back of his lawfully parked
       semitruck into a pothole in the street while making a delivery. Curatola, 154 Ill. 2d at 204. The
       trial court granted summary judgment in favor of the city, finding that the plaintiff was not an
       intended and permitted user and the city owed no duty to a pedestrian who steps off a curb and
       into the street where no crosswalk exists. The appellate court affirmed the grant of summary
       judgment. Curatola, 154 Ill. 2d at 204-05. The supreme court reversed and concluded that the
       plaintiff was an intended and permitted user of the street immediately surrounding his parked
       truck. His “use of this area of the street was mandated by virtue of the fact that he had parked
       his vehicle and had to exit or reenter it.” Curatola, 154 Ill. 2d at 215-16. In considering the
       imposition of this duty on a municipality, the supreme court reasoned “that public policy and
       social considerations of these times and of our community require that a duty to maintain the
       immediate street around lawfully parked vehicles be placed upon local governmental entities.”
       Curatola, 154 Ill. 2d at 215. However, the supreme court expressly stated that “[t]he narrow
       exception” recognized in the case involved “only the permitted and intended use of the street
       immediately around a legally parked vehicle by its exiting and entering operators and
       occupants.” Curatola, 154 Ill. 2d at 213.
¶ 34        Neither Marshall nor Curatola involved a crosswalk. In contrast, plaintiff had a legally
       permitted way to cross the street, but did not cross within the marked crosswalk. Unlike
       Marshall, her path through the marked crosswalk was not prevented by an obstacle, nor was
       the area outside of the crosswalk intended to be used by pedestrians, as contrasted with a
       parkway next to a sidewalk. Further, the limited exception outlined in Curatola does not
       support plaintiff’s position because the legally intended path for pedestrians is the crosswalk.
       The Curatola exception imposes a duty to a municipality for parking lanes and not the entire
       street, similarly a duty exists to maintain crosswalks for pedestrian use, not the area outside of
       the crosswalk. The supreme court has observed that “except for those cases in which street
       defects were in the area immediately around a parked vehicle, Illinois courts have refused to
       impose a duty on municipalities for injuries to pedestrians which were caused by those
       defects.” Vaughn, 166 Ill. 2d at 163.
                                                     -9-
¶ 35       In Vaughn, the plaintiff was walking on the sidewalk when it ended midblock, she crossed
       the street outside of a crosswalk, to continue on the sidewalk on the other side. When she
       attempted to cross the street, plaintiff stepped in a hole and was injured. Vaughn, 166 Ill. 2d at
       157. The trial court dismissed the complaint, finding the city had no duty, but the appellate
       court found a duty to maintain the streets and reversed. Vaughn, 166 Ill. 2d at 157. The
       supreme court reversed, holding that the plaintiff was not an intended user of the street. The
       court found the plaintiff’s reliance on Curatola to be distinguishable. The Vaughn court
       clarified that in Curatola, “it was impossible for the pedestrian to access the vehicle or the
       sidewalk without walking in the street,” whereas it was not impossible for the plaintiff to reach
       her destination without crossing outside of a crosswalk. (Emphasis omitted.) Vaughn, 166 Ill.
2d at 161-62.
¶ 36       “Although we are sympathetic to plaintiff’s injuries, the Illinois legislature has established
       a clear public policy to immunize government from the financial burdens of preventing injuries
       which occur as a result of unintended uses of the streets.” Vaughn, 166 Ill. 2d at 164. The
       supreme court concluded by stating:
                   “In this opinion we do not mandate that all pedestrians always cross our public
               roadways solely within the provided crosswalks. We simply hold that local
               municipalities owe no duty to maintain streets and roadways in a reasonably safe
               condition for pedestrians who choose to cross the street outside the protection of the
               crosswalks.” Vaughn, 166 Ill. 2d at 164.
¶ 37       Under the aforementioned authority, it is the intent of the municipality that determines the
       intended use of the property. Here, the City had a marked crosswalk for pedestrian traffic.
       Plaintiff has not cited any authority to support her assertion that the weather should affect the
       intended and permitted users of the street and crosswalk. The City’s intent was not altered by
       the presence of snow. The City set forth a marked crosswalk for pedestrian traffic, the rest of
       the street was intended for vehicle use only. Further, the statutory definition of a crosswalk
       uses the lateral lines of the sidewalk and curbs to delineate an unmarked crosswalk, but it
       makes no exception for the weather or any other instance in which the marked lines are
       obscured. Our reading of the relevant cases does not suggest that an exception should be
       created when the weather diminishes visibility or renders the crosswalk invisible. Since
       plaintiff was injured while crossing outside of a marked crosswalk, she was not an intended
       user of the street. Accordingly, the City did not owe plaintiff a duty.
¶ 38       However, even if we were to consider whether plaintiff crossed in an unmarked crosswalk,
       which we do not find, our conclusion would not change. Assuming that the crosswalk lines
       were not visible because of snow, plaintiff asserts that she crossed within other markers of a
       crosswalk, such as the lateral lines of the sidewalk. In her affidavit, plaintiff stated that she
       “was between the end of the curb for Wacker to the west, and the building line for the building
       on the northeast corner of Adams and Wacker to the east.” First, we point out that the statutory
       definition for sidewalk measures from the property line, not the building line. See 625 ILCS
       5/1-188 (West 2008). Plaintiff never asserts that she was within the lateral property lines at the
       intersection for an unmarked crosswalk. Further, plaintiff failed to present any evidence to
       support her position that the metal plate where she fell was located within the lateral lines of
                                                   - 10 -
       the sidewalk. “If the plaintiff fails to establish any element of the cause of action, summary
       judgment for the defendant is proper.” Williams v. Manchester, 228 Ill. 2d 404, 417 (2008).
¶ 39       Additionally, the photograph exhibit identified by plaintiff shows that the sidewalk line
       continues with the more eastern crosswalk line, which is the line closest to the metal plate. The
       junction of the other western crosswalk line and the sidewalk is not visible in the photograph.
       Even if the crosswalk was not visible, the lateral sidewalk line corresponded with the
       crosswalk. As noted, plaintiff has not presented any evidence to establish that the center of the
       metal plate, the location of her fall, was within an unmarked crosswalk. Further, plaintiff has
       not shown that a question of material fact exists in this case as to the location of her fall that
       requires us to remand to the trial court. Plaintiff conceded at oral argument that where she fell
       was outside of the formal crosswalk lines. Nothing in her deposition and affidavit or White’s
       affidavit creates a question of material fact on that issue. While we are sympathetic to
       plaintiff’s case, given her injuries, Illinois case law does not set forth a duty in this instance.
       Since plaintiff has failed to set forth a duty owed by the City, the trial court properly granted
       the City’s motion for summary judgment.
¶ 40       Based on the foregoing reasons, we affirm the decision of the circuit court of Cook County.

¶ 41      Affirmed.




                                                   - 11 -